IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41967

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 788
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 30, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SEAN WILLIAM MCCLURE,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order granting I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Sean William McClure pled guilty to trafficking in marijuana.          Idaho Code § 37-
2732B(a)(1). The district court imposed a unified sentence of seven years, with three years
determinate. McClure filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which
the district court granted, reducing McClure’s sentence to seven years, with a two-year
determinate term. McClure appeals, contending that the district court abused its discretion in not
further reducing his sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with McClure’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order granting McClure’s
Rule 35 motion is affirmed.




                                              2